Case 1:16-cv-04019-ER-OTW Document 186 Filed 04/17/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                      FOR THE SOUTHERN DISTRICT OF NEW YORK

 MALCOLM H. WIENER,                                          CIVIL ACTION NO.:

         Plaintiff,
                                                             1:16-CV-04019-ER
                 v.

 AXA EQUITABLE LIFE INSURANCE                                APRIL 17, 2020
 COMPANY, ET AL.

         Defendants.


                  DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


       Pursuant to Rule 56(a) of the Federal Rules of Civil Procedure and this Court’s order on

February 12, 2020, AXA Equitable Life Insurance Company, AXA Advisors, LLC, and AXA

Network, LLC (collectively “AXA Equitable” or the “Defendants”), hereby respectfully moves

for summary judgment dismissing all claims by Plaintiff Malcolm Wiener. This case arises from

the termination of Plaintiff’s three life insurance policies due to nonpayment in 2013. Plaintiff’s

claims are predicated on the allegations that he did not receive three separate notices of the policy

lapses, and that AXA Equitable improperly declined to reinstate the policies.

       Summary judgment in favor of AXA Equitable is warranted because the uncontradicted

evidence in this case unequivocally establishes two facts that are fatal to Plaintiff’s case: (1) AXA

Equitable properly mailed three lapse notices to Plaintiff at the correct address; and, (2) AXA

Equitable properly declined Plaintiff’s reinstatement application pursuant to its underwriting



                               MORRISON MAHONEY LLP• COUNSELLORS AT LAW
                        ONE CONSTITUTION PLAZA, 10TH FLOOR, HARTFORD, CT 06103-1810
                                        860-616-4441• JURIS NO. 404459
Case 1:16-cv-04019-ER-OTW Document 186 Filed 04/17/20 Page 2 of 3




guidelines. Further, Plaintiff has no expert to establish his claims. Accordingly, AXA Equitable

is entitled to summary judgment on all counts of the Complaint.

       A Memorandum of Law in support of this motion is filed simultaneously herewith.

                                                        THE DEFENDANTS
                                                        AXA EQUITABLE LIFE INSURANCE
                                                        COMPANY, ET AL.


                                               By: /s/ Robert Cassot
                                                   Robert Cassot
                                                   rcassot@morrisonmahoney.com
                                                   ct24094
                                                   Morrison Mahoney LLP
                                                   One Constitution Plaza, 10th Floor
                                                   Hartford, CT 06103-1810
                                                   Phone: 860-616-4441
                                                   Fax:      860-244-3800




                                                    2

                               MORRISON MAHONEY LLP• COUNSELLORS AT LAW
                        ONE CONSTITUTION PLAZA, 10TH FLOOR, HARTFORD, CT 06103-1810
                                        860-616-4441• JURIS NO. 404459
Case 1:16-cv-04019-ER-OTW Document 186 Filed 04/17/20 Page 3 of 3




                                CERTIFICATION OF SERVICE

        I hereby certify that a copy of the foregoing document was filed electronically on April
17, 2020, and was served by mail to anyone unable to accept electronic filing and to plaintiff's
counsel named below. Notice of this filing will be sent by e-mail to all parties by operation of the
Court’ s electronic filing system or by mail to anyone unable accept electronic filing. Parties may
access this filing through the Court’ s CM/ECF system.

 Attorneys for Plaintiff, Malcolm H. Wiener              Attorney for Plaintiff, Malcolm H. Wiener
 Attorneys Tracy Alan Saxe, Kristen                      Attorney Lawrence F Reilly
 Alexandra M. O’Neill, Theresa A. Guertin,               90 Grove Street
 Saxe Doernberger & Vita, P.C.                           Ridgefield, Connecticut 06877
 35 Nutmeg Drive, Suite 140                              T 203-438-3651
 Trumbull, Connecticut 06611                             F 203-403-2658
 T 203.287.2100                                          E: Larry@lreillylaw.com
 F 203.287.8847
 E: tag@sdvlaw.com
 E: tas@sdvlaw.com


 Attorneys for Defendant, David Hungerford
 Attorney Brian J. Palmeri
 Winget, Spadafora & Schwartzberg, LLP
 177 Broad Street, 10th Floor
 Stamford, Connecticut 06901
 T 203.328.1200
 F 203.328.1212
 E: palmeri.b@wssllp.com



                                                      BY:         /s/ Robert W. Cassot
                                                              Robert W. Cassot, Esq.




                                                     3

                                MORRISON MAHONEY LLP• COUNSELLORS AT LAW
                         ONE CONSTITUTION PLAZA, 10TH FLOOR, HARTFORD, CT 06103-1810
                                         860-616-4441• JURIS NO. 404459
